 1                                                                                                        O
 2
 3
 4
 5
 6                           United States District Court
 7                           Central District of California
 8
 9   KIM SPANGLER, Individually and as the                 Case No. 2:16-cv-09174-ODW-GJS
10   Personal Representative for DENNIS
11   HOWARD BREWER, Deceased,                              ORDER GRANTING IN PART,
12                          Plaintiffs,                    DENYING IN PART, DEFENDANT
13          v.                                             COUNTY OF VENTURA MOTION
14   COUNTY OF VENTURA; WILLIAM                            FOR ATTORNEYS’ FEES
15   SCHNEEKLOTH; AND DOES 1                               PURSUANT TO 42 U.S.C. SECTION
16   THROUGH 10, INCLUSIVE,                                1988 [75]
17                          Defendants.
18                                         I.   INTRODUCTION
19          On June 15, 2018, the Court partially granted Defendants County of Ventura
20   and Deputy Sheriff William Schneekloth’s Motion for Summary Judgment and
21   entered judgment in favor of Defendants.1                      Defendant County of Ventura
22   (“Defendant”) now moves for attorneys’ fees in the amount of $87,500. For the
23   reasons discussed below, the Court GRANTS IN PART and DENIES IN PART
24   Defendant’s Motion for Attorney’s Fees Pursuant to 42 U.S.C. § 1988 (“Motion”).2
25
     1
       The Court entered Judgment against Plaintiff on Plaintiff’s first, second, and third claims for relief
26   and declined to exercise supplemental jurisdiction over the fourth and fifth claims and thus
27   dismissed them without prejudice.
     2
       After carefully considering the papers filed in support of and in opposition to the Motions, the
28   Court deemed the matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; L.R. 7-
     15.
 1                II.   FACTUAL AND PROCEDURAL BACKGROUND
 2         The Court has recited the facts of this case extensively in its Order Granting
 3   Defendants’ Motion for Summary Judgment (“Order”), and incorporates that
 4   discussion here by reference. (See Order, ECF No. 72.)
 5         Briefly, Plaintiff Kim Spangler is the mother of decedent, Dennis Howard
 6   Brewer (“Brewer” or “Decedent”). Plaintiff brought claims related to the death of her
 7   son following a police chase. (See generally First Am. Compl. (“FAC”), ECF No.
 8   21.) Defendant Schneekloth is a Ventura County Sheriff’s Deputy and was on patrol
 9   in a marked Sherriff’s vehicle. (Order 2.) Brewer was driving a motorcycle on a
10   suspended license for driving under the influence about a month prior to the incident.
11   (Id.) Later toxicology reports revealed that, on the day of the incident, Brewer had
12   significant methamphetamine and amphetamine levels in his blood. (Id.)
13         During Schneekloth’s patrol, he saw Brewer traveling at approximately 60 mph
14   in a 40 mph speed zone, driving over a double yellow line, passing in an unsafe
15   manner, and driving recklessly. (Id.) Schneekloth activated his siren and lights to
16   stop Brewer for his traffic violations. (Id.) However, Brewer did not pull over and
17   instead attempted to flee by driving through a construction zone at approximately 60
18   mph. (Id.) Brewer eventually drove his motorcycle off the paved road and onto a dirt
19   lot. (Id.) He drove up the hill on one of the dried-mud tire tracks with Schneekloth in
20   pursuit. (Id. at 3.) While approaching the hillside, Schneekloth had been under the
21   impression that the hill would provide Brewer an avenue for escape. (Id.) It turned
22   out that the hill culminated in a steep drop-off, with railroad tracks below. (Id.) The
23   drop-off was not visible from the perspective of someone driving up the hill and
24   Schneekloth did not know about the drop-off before pursuing Brewer. (Id.) Brewer
25   ultimately fell from the hill to his death. (Id.) Schneekloth’s vehicle bottomed out
26   before going over the edge, and he backed it down the hill and got out of the car. (Id.)
27   Schneekloth walked up the hill, peered over the side, and saw Brewer lying
28


                                                2
 1   motionless and tangled in his motorcycle. (Id.) Schneekloth called for medical
 2   assistance, but Brewer died from the trauma. (Id.)
 3           On the motion for summary judgment, the parties disputed exactly how Brewer
 4   fell off the hill. (See id.) Plaintiff relied on a contact theory that Schneekloth’s
 5   vehicle hit Brewer’s motorcycle causing the fall.         (See id.)   However, Plaintiff
 6   presented no evidence that Schneekloth’s vehicle ever made any contact with
 7   Brewer’s motorcycle. (Id.) In fact, Plaintiff’s accident reconstruction expert, Mark
 8   Kittel, testified that he could not find any evidence that there was ever contact
 9   between the vehicle and the motorcycle. (Id.) Defendants’ accident reconstruction
10   expert, Al Lowi, came to the same conclusion. (Id.) Plaintiff’s expert even opined
11   that Brewer’s motorcycle likely left the hill upright, rolling on its wheels, with Brewer
12   on the motorcycle in a riding position. (Id.)
13           As there were no genuine triable issues of material fact, the Court granted
14   summary judgment on the claims over which it had original jurisdiction, and declined
15   to exercise supplemental jurisdiction over the remaining state law claims. (Order
16   1–2.)
17                                 III.   LEGAL STANDARD
18   A.      Motion for Attorneys’ Fees Pursuant to § 1988
19           Section 1988 provides that “the court, in its discretion, may allow the prevailing
20   party . . . a reasonable attorney’s fee as part of the costs.” 42 U.S.C. § 1988(b). By
21   enacting 42 U.S.C. § 1988, Congress “recognized that private enforcement of civil
22   rights legislation relies on the availability of fee awards.”         Moreno v. City of
23   Sacramento, 534 F.3d 1106, 1111 (9th Cir. 2008).              To minimize the risk of
24   overcompensation, the district court should award “only the fee that it deems
25   reasonable.”     Id. (citing Hensley v. Eckhart, 461 U.S. 424, 433 (1983)).             In
26   determining what fee is reasonable, “the district court must strike a balance between
27   granting sufficient fees to attract qualified counsel to civil rights cases, and avoiding a
28   windfall to counsel.” Moreno, 534 F.3d at 1111 (citing City of Riverside v. Rivera,

                                                  3
 1   477 U.S. 561, 579–80 (1986); Blum v. Stenson, 465 U.S. 886, 897 (1984)).
 2         Prevailing defendants may be awarded attorneys’ fees only if the plaintiff’s
 3   “claim was frivolous, unreasonable, or groundless, or that the plaintiff continued to
 4   litigate after it clearly became so.” Christiansburg Garment Co. v. Equal Emp’t
 5   Opportunity Comm’n, 434 U.S. 412, 422 (1978); see also Hughes v. Rower, 449 U.S.
 6   5, 14–15 (1980) (per curiam) (applying Christiansburg). A litigant’s duty to avoid
 7   frivolous litigation is a continuing obligation. Christiansburg, 434 U.S. at 422. Even
 8   if the complaint was not initially frivolous, continuing with such claim in bad faith
 9   provides an even stronger basis for an award of attorneys’ fees. Id.
10         However, “that a plaintiff may ultimately lose his case is not in itself a
11   sufficient justification for the assessment of fees.” Hughes, 449 U.S. at 14. “There is
12   a significant difference between making a weak argument with little chance of success
13   . . . and making a frivolous argument with no chance of success,” and “it is only the
14   latter that permits defendants to recover attorney's fees” under § 1988. Khan v.
15   Gallitano, 180 F.3d 829, 837 (7th Cir. 1999).
16                                    IV.    DISCUSSION
17   A.    Motion for Attorneys’ Fees
18         The issue before the Court is whether Plaintiff’s claim was frivolous or became
19   frivolous at some point during the litigation.
20         Defendant requests that the Court award attorneys’ fees in the amount of
21   $87,500 because that amount represents the “reasonable fees incurred by Defendant
22   after Plaintiff was put on notice that her claims were without merit.”        (Mot. 1.)
23   Specifically, Defendant proposes the March 13, 2018, as the date by which Plaintiff
24   should have known that her lawsuit was frivolous. Defendant asserts that it should
25   recover attorneys’ fees accrued from that date until May 31, 2018. (Mot. 9; Dec. of
26   James S. Eicher, Jr. (“Eicher Dec.”) ¶ 8, ECF No. 76.) On March 13, 2018, Plaintiff’s
27   own expert, Mark Kittel, testified in deposition that he found no evidence of a
28   collision. (Mot. 12.) Additionally, by March 13, 2018, a Simi Valley police officer

                                                 4
 1   had investigated the incident and testified there was no evidence of a collision. Also
 2   by that date, Defendants’ accident reconstruction expert had also corroborated that
 3   there was no evidence of a collision. (Mot. 12.) Further, Defendant represents, and
 4   Plaintiff does not dispute, that Plaintiff’s prior counsel withdrew shortly after
 5   Defendants produced records, including the Simi Valley Police Department’s traffic
 6   collision report, Brewer’s toxicology records, the reports and findings of the Ventura
 7   County Sheriff’s Office, the summary of witness statements, and the transcript
 8   Schneekloth’s interview on the day of the incident. (Mot. 12.) After March 13, 2018,
 9   despite the discovery cut-off deadline having lapsed, Plaintiff moved to re-open
10   discovery to take an additional deposition to oppose Defendant’s motion for summary
11   judgment.    (Mot. 13.)     After receiving the Court’s permission and taking the
12   deposition, Plaintiff failed to use the deposition in opposition to Defendant’s motion
13   for summary judgment.
14         In opposing Defendant’s Motion, Plaintiff argues that her claim was not
15   frivolous and her position was simply not “well articulated in the opposition to the
16   motion for summary judgment.” (Opp’n to Mot. 9–10, ECF No. 86.) In an attempt to
17   clarify her position, Plaintiff explains that her theory regarding the incident is based
18   on Plaintiff’s lay witness opinion that Brewer’s motorcycle stopped at the top of the
19   hill, despite Plaintiff not being present at the time of the incident and not actually
20   witnessing the incident occur. (See Opp’n 10–11.) What Plaintiff offers in support of
21   her claims appears to be nothing more than pure speculation. See Fed. R. Evid. 602
22   (stating that a witness may “testify to a matter only if evidence is introduced sufficient
23   to support a finding that the witness has personal knowledge of the matter”).
24         Plaintiff does not dispute that she was aware that a Simi Valley police officer,
25   Defendants’ expert, and her own expert all found that there was no evidence of a
26   collision and that she knew of this fact at least as of March 13, 2018. Further,
27   Plaintiff does not dispute that she chose to re-open discovery for an additional
28   deposition that she did not use in opposition to the motion for summary judgment

                                                 5
 1   despite representing to the Court that this deposition was necessary for the opposition.
 2   Plaintiff knew or at the very least, should have known, that by March 13, 2018, when
 3   her own expert testified that there was no evidence of contact between the vehicle and
 4   motorcycle, that her claim became frivolous, unreasonable, or groundless. By that
 5   time, the discovery cutoff deadline had passed, and Plaintiff had the opportunity to
 6   conduct a significant amount of discovery in support of her claims.             However,
 7   Plaintiff was unable to put forward any evidence in support of her contact theory.
 8   Based on the Court’s review of the papers and the pleadings in this case, the Court
 9   finds that Plaintiff’s pursuit of her contact theory in support of her claims, particularly
10   after the discovery cut-off deadline passed and after her own expert was deposed, was
11   frivolous, unreasonable, or groundless. See Galen v. County of Los Angeles, 477 F.3d
12   652, 666–68 (9th Cir. 2007) (affirming a district court’s finding that the plaintiff’s
13   continuation of litigation even after discovery failed to uncover any evidence in
14   support of his claim warranted an award of attorneys’ fees).
15   B.   Reasonableness of Attorneys’ Fees
16        Next, the Court must determine what amount of attorneys’ fees are proper.
17        In determining the amount of attorneys’ fees award under § 1988, a court must
18   utilize the “lodestar” method of calculating the award, accomplished by multiplying
19   the number of hours reasonably expended on the litigation by a reasonable hourly rate.
20   Hensley, 461 U.S. at 433. This includes consideration of the 12–factor test set forth in
21   Kerr v. Screen Extras Guild, Inc., 526 F.2d 67 (9th Cir. 1975), abrogated on other
22   grounds by City of Burlington v. Dague, 505 U.S. 557 (1992). Tutor-Saliba Corp. v.
23   City of Hailey, 452 F.3d 1055, 1064–65 (9th Cir. 2006).
24         The Kerr factors assist the Court to determine whether the lodestar figure is
25   reasonable and if it should be adjusted. Kerr, 526 F.2d at 70. The factors are:
26                (1) the time and labor required, (2) the novelty and difficulty of
27                the questions involved, (3) the skill requisite to perform the
28                legal service properly, (4) the preclusion of other employment

                                                 6
 1                by the attorney due to acceptance of the case, (5) the customary
 2                fee, (6) whether the fee is fixed or contingent, (7) time
 3                limitations imposed by the client or the circumstances, (8) the
 4                amount involved and the results obtained, (9) the experience,
 5                reputation, and ability of the attorneys, (10) the ‘undesirability’
 6                of the case, (11) the nature and length of the professional
 7                relationship with the client, and (12) awards in similar cases.
 8   Id. at 70. These factors are “intended to provide district courts with guidance” when
 9   adjusting the lodestar and “were never intended to be exhaustive or exclusive.”
10   Chalmers v. City of Los Angeles, 796 F.2d 1205, 1211 (9th Cir. 1986). Courts “need
11   not consider all twelve factors, but only those called into question by the case at hand
12   and necessary to support the reasonableness of the fee award.” Kessler v. Assocs. Fin.
13   Servs. Co. of Haw., 639 F.2d 498, 500 n.1 (9th Cir. 1981).
14         Courts, in the exercise of its discretion, can impose a reduction of hours or
15   lodestar of not greater than 10% without a more specific explanation. Moreno, 534
16   F.3d at 1112. A reduction of more than 10% requires a clear and concise explanation
17   for the percentage(s) selected. See id.; Gates v. Deukmejian, 987 F.2d 1392, 1398 (9th
18   Cir. 1992). The court may adjust the award upward or downward based on additional
19   factors that bear upon reasonableness. Chalmers, 796 F.2d at 1212; Kerr, 526 F.2d at
20   70; Hensley, 461 U.S. at 434. However, the Kerr “factors usually are subsumed
21   within the initial calculation of hours reasonably expended at a reasonable hourly
22   rate,” rather than the subsequent determination of whether to adjust the fee upward or
23   downward. Hensley, 461 U.S. at 434 n.9. Fee applicants bear the burden of proof and
24   must “submit evidence supporting the hours worked and rates claimed.” Id. at 433.
25         1.     Reasonable Hourly Rate
26         Defendant seeks $200 per hour for attorneys and $85 per hour for paralegals.
27   To determine whether the hourly rates are reasonable, courts consider whether the
28   “requested rates are in line with those prevailing in the community for similar services

                                                 7
 1   by lawyers of reasonably comparable skill, experience, and reputation.” Trs. of S.
 2   Cal. IBEW–NECA Pension Plan v. Electro Dynamic Servs., CV 07–05691-MMM-
 3   PLAx, 2008 WL 11338230, at *5 (C.D. Cal. Oct. 14, 2008) (citing Blum v. Stenson,
 4   465 U.S. 886, 895–96 n.11 (1984)). The relevant community is the district in which
 5   the adjudicating court sits. Camacho v. Bridgeport Fin., Inc., 523 F.3d 973, 979 (9th
 6   Cir. 2008). The party seeking attorneys’ fees may satisfy its burden of showing that
 7   the proposed hourly rate is reasonable by submitting affidavits of counsel, affidavits
 8   of other counsel in the relevant community, and by providing case law examples of
 9   the relevant community rate. See id. at 980–81.
10         Defendant submits a declaration from its counsel of record, James S. Eicher, Jr.,
11   detailing his experience and that of other counsels of record representing Defendant.
12   (Eicher Dec. ¶¶ 1–5.) Mr. Eicher has previous experience defending public entities
13   and law enforcement officers in civil rights matters and previously worked as a
14   Deputy District Attorney for Ventura County. (Id. ¶ 2.) Attorney Paul Beach has 25
15   years of experience defending public entities in civil rights and general civil litigation.
16   (Id. ¶ 4.) Attorney Rocco Zambito, Jr. also has experience representing public entities
17   and their employees in civil rights, excessive force, and general civil litigation since
18   2015. (Id. ¶ 5.) Defendant did not submit any information regarding the paralegals in
19   this case beyond the fact that they were billed at $85 per hour and spent 20 hours on
20   the case between March 13, 2018 and May 31, 2018.
21         Plaintiff did not oppose Defendant’s proposed hourly rates. “Once the fee
22   applicant has proffered such evidence, the opposing party must produce its own
23   affidavits or other evidence to rebut the proposed rate.” Cortes v. Metro Life Ins. Co.,
24   380 F. Supp. 2d 1125, 1129 (C.D. Cal. 2005) (citing United Steelworkers of Am. v.
25   Phelps Dodge Corp., 896 F.2d 403, 407 (9th Cir. 1990)). Accordingly, the Court
26   must rely on Mr. Eicher’s declaration in support of the Motion. Mr. Eicher is a
27   licensed practitioner who has extensive experience and familiarity with civil rights
28   litigation, who is also familiar with the rates for experienced paralegals. Mr. Eicher

                                                  8
 1   further declared that he understands these rates to be reasonable and that they “are at
 2   or below the market rate for attorneys of similar experience level in the Los Angeles
 3   area.” (Eicher Dec. ¶ 6.) As such, the Court accepts the proposed hourly rates for
 4   Defendant’s attorneys and paralegals as reasonable and no reductions in rates are
 5   necessary.
 6          2.     Number of Hours Reasonably Expended
 7          “A district court has wide latitude in determining the number of hours that were
 8   reasonably expended by the prevailing lawyers.” Sorenson v. Mink, 239 F.3d 1140,
 9   1146 (9th Cir. 2001).        “The fee applicant bears the burden of documenting the
10   appropriate hours expended in litigation and must submit evidence in support of those
11   hours worked.” Gates v. Deukmejian, 987 F.2d 1392, 1398 (9th Cir. 1992).
12          Here, Defendant alleges that they spent 429 attorney hours and 20 paralegal
13   hours from March 13, 2018, to May 31, 2018. (Eicher Dec. ¶¶ 8–9.) Defendant
14   represents that it spent in excess of that amount of time,3 but is not requesting
15   additional fees related to the preparation of pre-trial documents and the Motion
16   currently before the Court. (Id. ¶ 9.)
17          Although Plaintiff does not necessarily dispute the number of hours spent,
18   Plaintiff objects on the basis that Defendant failed to provide “any billing records
19   upon which an award might be based.” (Opp’n 19.) In response, Defendant argues
20   that a breakdown of its billing records is not required and that Mr. Eicher’s declaration
21   is more than sufficient for an award of attorneys’ fees. (Reply 4, ECF No. 87.)
22   Defendant further argues that its voluntary reduction of fees indicates that the fees
23   requested are “surely reasonable.”4 (Id.) However, without a billing statement, it is
24
25   3
       In total, Defendant claims it has spent over 1600 hours on this matter at a total cost exceeding
     $310,000. (Id. ¶ 7.)
26   4
       The Court notes that an attorney’s voluntary reduction of fees does not automatically make the fee
27   request reasonable. In some instances, it may be indicative that, perhaps, the attorney spent an
     unreasonable amount of time. Nonetheless, the Court commends Defendant for voluntarily reducing
28   its fees and limiting its request to a reasonable time period, from March 13, 2018, to May 31, 2018.

                                                      9
 1   difficult for the Court to determine whether the hours expended were reasonably
 2   necessary. Defendant urges the Court not to be “green-eyeshade accountants” and to
 3   simply “take into account [its] overall sense of a suit, and . . . use estimates in
 4   calculating and allocating an attorney’s time.” (Mot. 6 (citing Fox v. Vice, 563 U.S.
 5   826, 838 (2011).) The Court will do just that.
 6          Considering the substantial experience of Defendant’s counsel, the Court finds
 7   429 attorney-hours over two and a half months excessive.5 Defendant claims that it
 8   has spent more than 1600 total hours on this matter. Defendant’s first appearance in
 9   this case was March 9, 2017, through a stipulation to extend time to respond to the
10   complaint. Defendant’s last action was Defendant’s reply in support of this Motion
11   on August 6, 2018. From March 9, 2017, to August 6, 2018, approximately 17
12   months, Defendant spent 1600 hours in attorney time. However, in two and a half
13   months, the time period for which Defendant seeks to recover fees, Defendant spent
14   429 hours, roughly 171.6 hours per month, more than 25% of the total time spent on
15   the entire litigation.
16          Without the benefit of a billing statement, the Court is aware only that, over the
17   two-and-a-half-month period, Defendant opposed the motion to re-open discovery,
18   participated in the deposition of Tyson Santos, and prepared the motion for summary
19   judgment. (Mot. 3–4.) Defendant indicated that it was not seeking to recover fees
20   related to the instant motion or the preparation of other pre-trial documents. Although
21   a motion for summary judgment can be time-intensive, the Court cannot justify how
22   Defendant spent 429 hours over two and half months. Defendant has the burden of
23   proof to submit sufficient evidence supporting the number of attorney-hours worked.
24   See Gates, 987 F.2d at 1397.           Defendant has failed to meet its burden here.
25   Defendant’s failure to submit its billing statement deprives the Court of the
26   opportunity to carefully evaluate the reasonableness of the work done. Consequently,
27
     5
      Without any information regarding what paralegal work was done, the Court declines to award any
28   paralegal fees.

                                                   10
 1   the Court reduces the requested attorney hours by 10%.              As such, applying the
 2   lodestar method, multiplying the number of hours reasonably expended on the
 3   litigation (429 x 90%) by a reasonable hourly rate ($200), the Court finds this adjusted
 4   figure is $77,220.6
 5              3.       Plaintiff’s Ability to Pay
 6              In addition to the Kerr factors, in cases involving 42 U.S.C. §§ 1981 or 1983,
 7   courts should consider the financial resources of the plaintiff in awarding fees to a
 8   prevailing defendant. Miller v. Los Angeles Cty. Bd. of Educ., 827 F.2d 617, 621 (9th
 9   Cir. 1987). “This is particularly true when the fee request against an individual
10   plaintiff is sizable . . . . While an award of attorney’s fees for a frivolous lawsuit may
11   be necessary to fulfill the deterrent purposes of 42 U.S.C. § 1988 . . . the award should
12   not subject the plaintiff to financial ruin.” Id. (citing Charves v. Western Union Tel.
13   Co., 711 F.2d 462, 465 (1st Cir. 1983) (recognizing that “the amount of the award,
14   even in a frivolous case, may be a reduced assessment, dependent upon the plaintiff’s
15   ability to pay”).
16              There is considerable dispute regarding Plaintiff’s financial resources. Plaintiff
17   submitted a signed declaration under penalty of perjury in opposition to Defendant’s
18   motion to tax costs indicating that her adjusted gross income for 2017 was $21,500.
19   (Decl. of Kim Spangler (“Spangler Decl.”) ¶ 3, ECF No. 77-1.)                  In response,
20   Defendant submits, as an exhibit, Plaintiff’s affidavit to appeal in forma pauperis.
21   (Decl. of Rocco Zambito, Jr. (“Zambito Decl.”) Ex. A, ECF No. 78-1.)                 In this
22   affidavit, Plaintiff claimed to receive a gross monthly pay of $4100 per month in
23   2017, and a gross monthly pay of $2000 from January 2017 through August 2017
24   from another job. In total, this would mean that Plaintiff’s gross income for 2017 was
25   $63,200. Despite having two potential sources of income, Plaintiff indicates that her
26   monthly pay is “variable based on the number of patients and shift coverage for
27   vacations and illnesses.” (Spangler Decl. ¶ 4.) Plaintiff also informs the Court that
28   6
         $200 (rate) x 386.1 (hours) = $77,220.


                                                      11
 1   she works only approximately three days a week and that she has had difficulty
 2   physically and emotionally since the death of her son. (Id. at ¶ 2.) Based on this, it is
 3   unlikely that Plaintiff was working both jobs concurrently as Defendant hypothesizes.
 4   The range of Plaintiff’s income is somewhere between $21,500 and $63,200;
 5   however, in reviewing the pleadings and evidence in support of Plaintiff’s income, the
 6   Court finds that Plaintiff’s income is likely closer to $21,500 than $63,200.
 7         In terms of expenses, Plaintiff’s monthly expenses for rent, food, internet,
 8   telephone, and other costs are $1416 per month, which equals $16,992 annually.
 9   (Spangler Decl. ¶¶ 11–18.) In Plaintiff’s in forma pauperis request, she claimed to
10   have to $2070 in monthly expenses, which equals $24,840 annually. (Zambito Decl.
11   Ex. A.) Plaintiff also owes a balance to the Internal Revenue Service (“IRS”) on a tax
12   repayment plan.      (Id.)   Plaintiff’s bank accounts have a combined balance of
13   approximately $3600, with more than half owed to the IRS. (Spangler Decl. ¶¶ 5–6.)
14   Plaintiff’s expenses are somewhere between $16,992 and $24,840.
15         Although the Court recognizes Defendant’s right and ability to seek attorneys’
16   fees pursuant to 42 U.S.C. § 1988, the Court is not in the business of causing financial
17   ruin or homelessness, and neither should Defendant County of Ventura.7 Even were
18   the Court to accept Defendant’s version of the evidence, Defendant fails to
19   demonstrate how Plaintiff can afford to pay $87,500 in requested fees, $77,220 in
20   reduced fees, or even a fraction of either amount without substantial hardship. The
21   Court is deeply disturbed that the County of Ventura would attempt to recover such a
22   sizable fee against an individual, knowing that, were the Court to award fees, any such
23   award would likely cause Plaintiff financial ruin.
24         Accordingly, weighing all of the factors discussed above and declining to cause
25   or contribute to Plaintiff’s financial ruin, the Court awards Defendant $1035 in
26   7
       Ventura County’s homeless population grew by 12.8% in 2018 compared to 2017, resulting in a
27   total of 1299 adults and children who were homeless in 2018. Ventura County Executive Office,
     Homeless County and Subpopulation Survey 5 (2018), http://www.venturacoc.org/
28   images/VC_2018_Homeless_Count_and_Survey_Final_Report.pdf.

                                                  12
 1   attorneys’ fees, an amount equal to half of Plaintiff’s monthly expenses.
 2                                   V.    CONCLUSION
 3         For the reasons discussed above, the Court GRANTS IN PART Defendant’s
 4   Motion for Attorneys’ Fees and AWARDS $1035. (ECF No. 75.)
 5         IT IS SO ORDERED.
 6
 7         October 24, 2018
 8
 9                                ____________________________________
10                                         OTIS D. WRIGHT, II
                                   UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               13
